 



EXHIBIT 10.79
AMENDMENT TO
INSTALLMENT LOAN MARKETING AND SERVICING AGREEMENT
     THIS AMENDMENT TO INSTALLMENT LOAN MARKETING AND SERVICING AGREEMENT dated
as of July 28, 2006 (this “Amendment”) is entered into by and between First Bank
of Delaware, a Delaware state bank (“BANK”), and ACE Cash Express, Inc., a Texas
corporation (“COMPANY”).
     WHEREAS, BANK and COMPANY have previously entered into that certain
INSTALLMENT LOAN MARKETING AND SERVICING AGREEMENT dated as of July 21, 2005, as
amended (the “Marketing Agreement”); and
     WHEREAS, BANK and COMPANY desire to amend the Marketing Agreement.
     NOW, THEREFORE, the parties hereby agree as follows:

  1.   Clauses (a)(i) and (ii) of Section 1 of the Marketing Agreement are
hereby amended and restated to read in their entirety as follows:         “(i)
are located in the States of California, Arkansas or Pennsylvania (the
‘Market’), (ii) are designated by ACE, in its sole discretion, and with respect
to retail locations in California, are approved by BANK,”.     2.   The first
sentence of Section 2(a) of the Marketing Agreement is hereby amended and
restated to read in its entirety as follows:         “ACE shall perform all
services reasonably required to market and service the Loans made by BANK at a
minimum of 65 ACE Designated Locations, where Loan applicants (“Applicants”) may
submit Loan applications (“Applications”) and receive disclosures required by
applicable Laws and where Borrowers may execute and deliver Loan documentation
and deliver Borrower Checks, Borrower Authorizations or other payment on the
Loans.”     3.   The first sentence of Section 5(b) of the Marketing Agreement
is hereby amended and restated to read in its entirety as follows:         “If
ACE determines that it can profitably engage in installment loan or deferred
deposit transactions in any of the States of California, Arkansas or
Pennsylvania independent of BANK, then ACE, in its sole discretion upon sixty
(60) days notice to BANK, may elect to modify this Agreement to remove such
State from the definition of ‘Market’.”     4.   Paragraph 5 of Exhibit “A” to
the Marketing Agreement is hereby amended and restated to read in its entirety
as follows:         “5. INTENTIONALLY OMITTED”

 



--------------------------------------------------------------------------------



 



     In the event of any conflict, inconsistency, or incongruity between the
provisions of this Amendment and any of the provisions of the Marketing
Agreement, as previously amended, the provisions of this Amendment shall in all
respects govern and control.
     IN WITNESS WHEREOF, COMPANY and BANK, each intending to be legally bound
hereby, have caused this Amendment to be executed by its duly authorized officer
as of the 28th of July, 2006.

                      FIRST BANK OF DELAWARE       ACE CASH EXPRESS, INC.    
 
                   
By:
  /s/ ALONZO J. PRIMUS
 
      By:   /s/ WALTER E. EVANS
 
   
 
                   
Its:
  Executive Vice President       Its:   Senior Vice President and General
Counsel    
 
                   
Date:
  July 28, 2006       Date:   July 28, 2006    

2